Meyer, J.
(dissenting). While I heartedly endorse abandonment of the "intelligent, careful voter” rule, I dissent and vote to reverse and reinstate the judgment entered by Mr. Justice Stecher, essentially for the reasons stated in his thorough and thoughtful opinion, the materials referred to therein being, in my view, persuasive that it was not intended that the Mayor vote on budget modifications or any other phase of the budget.
Chief Judge Cooke and Judges Jones, Wachtler and Fuchsberg concur with Judge Jasen; Judge Meyer dissents and votes to reverse in a memorandum in which Judge Gabrielli concurs.
Order affirmed.